Citation Nr: 0411155	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
gastroesophageal reflux disease with Barrett's esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to September 
1975 and from February 1992 to January 1997 and also had service 
from 1980 to 1992 that has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's claim of entitlement to 
a disability rating in excess of 10 percent for gastroesophageal 
reflux disease (GERD) with Barrett's esophagus.  The veteran 
disagreed with this decision in January 2003.  In a statement of 
the case issued to the veteran and his service representative in 
April 2003, the RO concluded that no change was warranted in the 
denial of this claim.  The veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) in May 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the RO 
and the duty to notify has been satisfied.

2.  The veteran's service-connected GERD with Barrett's esophagus 
is manifested by, at most, complaints of gastroesophageal reflux, 
gastrointestinal discomfort, and a history of gastrointestinal 
bleeding.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
gastroesophageal reflux disease with Barrett's esophagus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.113, 4.114, Diagnostic Code 7346 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(hereinafter "the VCAA") and its implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  These regulations provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 
5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.

Here, the RO provided pre-adjudication notice to the veteran of 
the evidence needed to substantiate his original claim of 
entitlement to a disability rating in excess of 10 percent for 
GERD with Barrett's esophagus.  In a letter dated in April 2002, 
prior to the adjudication of the claim, the veteran and his 
representative were informed of VA's obligations to notify and 
assist claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claim, and specifically advised the veteran to "submit any other 
evidence which shows that your GERD has gotten worse."  See 
Pelegrini, supra.  The veteran and his representative also were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with notice 
of the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim and the requirement to 
submit evidence that established entitlement to a disability 
rating in excess of 10 percent for GERD with Barrett's esophagus.  
By way of these documents, they also were specifically informed of 
the cumulative evidence already having been previously provided to 
VA, or obtained by VA on the veteran's behalf.  Thus, the Board 
observes that all of the aforementioned correspondences informed 
the veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his claim.  
See Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's service 
medical records and post-service medical records, including VA and 
private medical records and examination reports, as well as 
medical treatise evidence.  Under the circumstances in this case, 
the veteran has received the notice and assistance contemplated by 
law and adjudication of the claim of entitlement to a disability 
rating in excess of 10 percent for GERD with Barrett's esophagus 
poses no risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides plausible 
basis for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair adjudication 
of the claims, because the VCAA had not changed the benefit-of-
the-doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence includes 
the veteran's outpatient treatment reports from Womack Army 
Medical Center (WAMC) for the period of February to May 2002, a 
letter from J.L.L., M.D. dated in May 2002, a letter from P.H., 
M.D. dated in May 2002, a report of the veteran's VA esophagus and 
hiatal hernia examination in August 2002, the veteran's lay 
statements, an medical treatise evidence.

A review of the veteran's outpatient treatment reports from WAMC 
for the period of February to May 2002 reveals that, in February 
2002, the veteran underwent a biopsy of the esophagus.  A review 
of the report of the veteran's esophagus biopsy indicates that his 
clinical history included GERD.  The pre-operative diagnosis was 
rule out Barrett's esophagus and the post-operative diagnosis was 
normal esophagus.  The final diagnoses were intestinal metaplasia 
consistent with Barrett's esophagus and no dysplasia.  The veteran 
also underwent an esophagogastroduodenoscopy (EGD) at WAMC in 
February 2002, at which time it was noted that the indication for 
this procedure was GERD symptoms.  The esophagus appeared normal 
during this procedure.  The examiner's impression was non-erosive 
gastritis.

On follow-up gastrointestinal examination at WAMC in March 2002, 
no pertinent complaints were noted.  The examiner noted that the 
veteran currently was asymptomatic on medication.  Physical 
examination of the veteran revealed that his abdomen was soft and 
non-tender, with normal bowel sounds, no hepatosplenomegaly, and 
no masses.  The impressions were Barrett's esophagus by history 
and intestinal metaplasia (or abnormal transformation of stomach 
mucosa into glandular mucosa resembling that of the intestines).

In April 2002, the veteran underwent a second EGD at WAMC.  It was 
noted that the indications for this procedure were GERD symptoms, 
gastrointestinal bleeding, and a history of Barrett's metaplasia 
in a very short time.  Barrett's esophagus was noted during the 
procedure.  The diagnoses were Barrett's esophagus and 
gastrointestinal bleeding.

On follow-up gastrointestinal examination at WAMC in May 2002, it 
was noted that the veteran was doing better on medication.  
Physical examination of the veteran revealed that his abdomen was 
soft and non-tender with no hepatosplenomegaly and no masses.  The 
impressions included GERD/Barrett's short segment.

In his May 2002 letter, J.L.L., M.D., stated that he had been 
treating the veteran for chronic GERD.  He stated that he had 
referred the veteran to the gastrointestinal clinic at WAMC where 
the veteran had been diagnosed with Barrett's esophagus.  This 
examiner concluded that the veteran's chronic GERD had caused the 
Barrett's esophagus.  And, in his May 2002 letter, P.H., M.D., 
stated that the veteran had been referred to him for symptomatic 
and unabated chronic GERD symptoms and blood in his stools.  This 
examiner stated that the veteran's EGD had shown specialized 
intestinal metaplasia consistent with Barrett's esophagus.  He 
also stated that the veteran's Barrett's esophagus required 
lifetime monitoring, suppression of stomach acid with medication, 
and predisposed the veteran to esophageal adenocarcinoma.  This 
examiner concluded that the veteran's Barrett's esophagus was 
directly linked to his long-standing service-connected GERD.  

In May 2002, the veteran submitted lay statements from his wife 
and son in support of his claim.  In these statements, the 
veteran's wife and son both contended that the veteran began 
complaining of GERD symptoms while in service and that he had been 
diagnosed with a more serious condition than GERD following 
service.  They also stated that the veteran had taken off a lot of 
time from work for medical appointments related to his service-
connected GERD.  In a statement submitted to the RO in June 2002, 
the veteran contended that he had used approximately 36 hours of 
sick leave in the past year in order to attend medical 
appointments related to his service-connected GERD and that this 
condition required tremendous lifestyle changes.

On VA esophagus and hiatal hernia examination at VAMC Salisbury in 
August 2002, the VA examiner noted that the veteran had a long 
history of acid reflux and GERD.  The VA examiner stated that the 
veteran's claims folder had been reviewed.  It also was noted that 
the veteran was on a lifetime program for Barrett's esophagus and 
had "change[d] his way of living entirely" due to diet 
restrictions related to his service-connected GERD.  The veteran 
stated that he was unable to lay down within several hours of 
eating due to his service-connected GERD and also took medication 
regularly for this condition.  The veteran also stated that he had 
taken between 32 and 40 hours of sick leave in the past year in 
order to keep his doctors' appointments related to his service-
connected GERD.  Physical examination of the veteran revealed no 
evidence of pharyngitis in the throat resulting from any reflux 
and a normal abdomen.  The veteran stated that he did not vomit as 
a result of his service-connected GERD, he never vomited blood, 
and that his problem was with reflux and the accompanying 
heartburn.  The VA examiner commented that the most important 
cause of Barrett's esophagus was GERD and, given the veteran's 
long history of GERD, there was no reasonable doubt that the 
Barrett's esophagus was caused by the GERD.  The diagnoses were 
GERD and Barrett's esophagus.

In his January 2003 Notice of Disagreement with the currently 
appealed rating decision, the veteran stated that he experienced 
persistent GERD symptoms, including pyrosis, epigastric pain, 
substernal chest pain, throat backwash, nausea with only rare 
vomiting, and considerable distress if he did not take his 
medication.  The veteran also attached general information on 
Barrett's esophagus to this statement.  In a statement on his 
substantive appeal (VA Form 9) received at the RO in May 2003, the 
veteran stated that he experienced persistent GERD symptoms and 
that he was in "misery without the medication."  He also stated 
that medication prescribed for his service-connected GERD provided 
him with relief of all of his symptoms but that he was "miserable 
with reflux symptoms that did produce considerable impairment to 
my health" if he did not take his medication.  He stated that the 
reason that he had no symptoms at his August 2002 VA examination 
was because he had taken the medication prescribed for his 
service-connected GERD.  He also contended that the August 2002 VA 
examination had been cursory and requested a higher evaluation on 
his service-connected GERD due to his newly diagnosed Barrett's 
esophagus.


Analysis

The veteran and his service representative essentially contend on 
appeal that his service-connected GERD is more disabling than 
currently evaluated.

In this regard, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which is 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will be 
assigned if the disability more closely approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  For those conditions not listed in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. § 4.20 
provides that they may be evaluated under a closely related 
disease or injury in which the functions affected and the 
anatomical location and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2003).  The Board also observes that, for certain 
diseases of the digestive system (particularly within the abdomen) 
which produce a common disability picture characterized by varying 
degrees of abdominal distress or pain, anemia and disturbances in 
nutrition, separate disability evaluations may not be assigned for 
each condition.  38 C.F.R. §§ 4.14, 4.113 (2003).

A request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Where entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the Court has 
held that it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see 
also Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope of the 
increased rating claim should be addressed).

Here, the veteran's service-connected GERD with Barrett's 
esophagus is currently evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.118, Diagnostic Code 7346 (hiatal 
hernia).  Diagnostic Code 7346 provides a series of disability 
evaluations for a hiatal hernia depending on the objective 
manifestations of this condition and its impact on the veteran's 
health.  An evaluation of 10 percent disabling is available where 
the veteran's hiatal hernia results in two or more of the symptoms 
listed for the 30 percent evaluation of less severity.  An 
evaluation of 30 percent disabling is available where the 
veteran's hiatal hernia results in persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (burning sensation), and regurgitation, accompanied by 
substernal or arm or shoulder pain, and is productive of 
considerable health impairment.  The maximum evaluation of 60 
percent disabling is available where the veteran's hiatal hernia 
results in symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe health impairment.  38 C.F.R. § 
4.118, Diagnostic Code 7346 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the Board 
finds that the evidence does not support the veteran's claim of 
entitlement to a disability rating in excess of 10 percent for 
GERD with Barrett's esophagus.  The preponderance of the evidence 
of record fails to indicate that the veteran's service-connected 
GERD with Barrett's esophagus is currently manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, substernal or arm or shoulder pain, 
which is productive of considerable health impairment, nor does it 
show symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or symptoms resulting 
in severe health impairment, such that he is entitled to a higher 
evaluation for this disability.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).

In this regard, the Board notes that a review of the veteran's 
outpatient treatment records from WAMC indicate that he complained 
of GERD symptoms at an EGD in February 2002, although this 
procedure revealed that his esophagus was normal and the 
examiner's diagnosis was non-erosive gastritis.  A biopsy of the 
veteran's esophagus in February 2002 resulted in a diagnosis of 
Barrett's esophagus based on findings of squamous epithelium with 
underlying gastric mucosa and specialized metaplasia, although no 
dysplasia (or abnormal tissue development) was identified.  On 
outpatient examination in March 2002, it was noted that the 
veteran was asymptomatic on medication prescribed to treat his 
service-connected GERD with Barrett's esophagus.  Physical 
examination of the veteran revealed that his abdomen was soft, 
non-tender, and there were no masses or hepatosplenomegaly.  
Following subsequent EGD at WAMC in April 2002, the diagnosis was 
again Barrett's esophagus.  On outpatient examination in May 2002, 
it was noted that the veteran was doing much better on medication 
prescribed to treat his service-connected GERD with Barrett's 
esophagus.  Physical examination of the veteran was unchanged from 
March 2002.  Finally, on VA esophagus and hiatal hernia 
examination in August 2002, physical examination of the veteran 
revealed no evidence of pharyngitis in his throat resulting from 
any reflux and his abdomen was completely normal.  The VA examiner 
concluded that there was no reasonable doubt that the veteran's 
newly diagnosed Barrett's esophagus was caused by the service-
connected GERD.

Although the veteran has reported that he would be in misery 
without medication, as the evidence shows and the veteran 
conceded, his symptoms are almost fully controlled by medication 
and diet.  Thus, his condition is not presently resulting in 
symptoms productive of considerable or severe impairment of 
health, such that a higher evaluation is warranted.  

With respect to the specific contention that the diagnosis of 
Barrett's esophagus merits an increased evaluation on the 
veteran's service-connected GERD with Barrett's esophagus, the 
Board acknowledges the letters from J.L.L, M.D., and P.H., M.D., 
dated in May 2002 that discussed the medical relationship between 
these conditions and also the VA examiner's opinion in August 2002 
that there was no reasonable doubt that the Barrett's esophagus 
had been caused by the service-connected GERD.  Treatise evidence 
submitted by the veteran notes symptoms of Barrett's esophagus are 
similar to those from GERD.  Thus, based on a review of the 
objective medical evidence, the Board concludes that these co-
existing conditions produced a common disability picture 
characterized by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Therefore, pursuant to 38 
C.F.R. § 4.113, an increased disability evaluation may not be 
assigned to the veteran's service-connected GERD with Barrett's 
esophagus solely on the basis of the diagnosis of Barrett's 
esophagus.  Furthermore, as the February 2002 EGD found the 
veteran's esophagus was otherwise normal, i.e. there was no 
finding of stricture or obstruction of the esophagus, diagnostic 
codes 7203 through 7205, pertaining to obstruction of the 
esophagus, is not for application.  

The veteran appears to be under the impression that simply because 
Barrett's esophagus could, in the future, cause cancer, that an 
increase is warranted at this time.  However, ratings are based on 
the present level of disability, not on a potential future level 
of disability.  See generally, Francisco, supra.  The very nature 
of veterans' benefits permits rerating when a disability has 
worsened.  See 38 C.F.R. § 4.1 (over a period of years a veteran's 
disability claim may require rerating in accordance with changes 
in his or her physical condition).  Thus, should the veteran 
experience such a severe or life-threatening complication of his 
service connected disorder, he would be free to file a new claim 
for increase.  

In reaching this decision, the Board has considered the issue of 
whether the veteran's service-connected GERD with Barrett's 
esophagus presented an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the evidence 
does not show that the veteran's service-connected GERD with 
Barrett's esophagus interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular standards.  

First, the evidence does not establish that the veteran has 
required frequent hospitalization for his GERD with Barrett's 
esophagus.  Second, the evidence does not establish that this 
condition markedly interferes with the veteran's employment.  The 
veteran has reported taking 32 to 40 hours of sick leave for 
doctor's appointments over the past year for his disability.  It 
is unclear whether he meant that his sick leave was taken over a 
one-year period, or from the first of the calendar year to the 
date of his letter, which would be about a 6-month period.  
However, even assuming that he took 32 to 40 hours of sick leave 
over a 6-month period, such does not constitute marked 
interference with employment.  Specifically, the Board notes that 
this amounts to less than one full day of sick leave per month.  
Although this represents some interference with employment, it 
does not rise to a level beyond that contemplated by percentage 
assigned by the Schedule.  As stated in 38 C.F.R. § 4.1, "the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  The Board recognizes the 
inconvenience associated with the veteran's medical appointments, 
and recognizes that the nature of his Barrett's esophagus will 
require continued medical monitoring.  However, at this time, the 
Board finds that neither the veteran's symptomatology nor the 
frequency of medical appointment represents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, in the 
absence of such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  

For the reasons and bases discussed above, the Board finds that 
the evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for GERD with Barrett's 
esophagus.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 
3.102 (2003).  The appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
gastroesophageal reflux disease with Barrett's esophagus is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



